Citation Nr: 1225790	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  04-12 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1969 to August 1972, and from February 1974 to November 1976.  

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision issued by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2007, a videoconference hearing was held before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In January 2012, the Board remanded the case in order to associate the September 2010 VA examination and any and all additional medical records with the claims file.

The issues of entitlement to service connection for gastroesophageal reflux disease, entitlement to service connection for an acquired psychiatric disorder and whether new and material evidence has been received to reopen the issue of entitlement to service connection for a back disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran was afforded VA examination in September 2010 to determine whether his service-connected status post right knee replacement, currently rated as 60 percent disabling, precluded him from obtaining or maintaining substantially gainful employment.  Notably, the Veteran primarily had occupational experience as a truck driver, and has been declared as totally disabled by the Social Security Administration (SSA) on primary diagnoses of bilateral knee disability.

In September 2010, a VA examiner opined that the Veteran's unemployment is most likely related to nonservice-connected lumbosacral radiculopathy.  The examiner, however, did not address whether the Veteran's service-connected status post right knee replacement was sufficiently severe to preclude him from obtaining or maintaining substantially gainful employment consistent with his employment history, educational and vocational attainment.  The examination report, therefore, is returned as inadequate for rating purposes.  38 C.F.R. § 4.2.

The Board notes that a January 2012 Board remand directive requested the RO to associate with the claims folder the Veteran's relevant clinical records of treatment within the Central California Healthcare System since March 2009.  These records have been associated with the Virtual Claims Folder.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder the Veteran's relevant clinical records of treatment within the Central California Healthcare System since February 24, 2012.

2.  Upon completion of the above, develop and adjudicate the Veteran's claims of entitlement to service connection for gastroesophageal reflux disease, entitlement to service connection for an acquired psychiatric disorder and whether new and material evidence has been received to reopen the issue of entitlement to service connection for a back disorder.

3.  Once the pending service connection claims have been adjudicated, schedule the Veteran for a VA examination and social industrial survey to determine whether his service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment consistent with his employment history, educational and vocational attainment.  The claims folder contents must be made available to and be reviewed by the examiner in conjunction with the examination. 

After review of the social industrial survey, the examiner is requested to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities (currently status post right knee replacement) preclude him from obtaining and maintaining substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  In so opining, the examiner should also take into consideration the effects, if any, of any medications used to treat service-connected disability.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

4.  Thereafter, readjudicate the claim.  If any benefit on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

